Citation Nr: 0302419	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision that denied an 
application to reopen claims for service connection for a 
respiratory condition and a condition of the feet.  However, 
in a statement of the case, the RO appears to have reopened 
the claims and to have adjudicated the claims on the merits.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board agrees 
that the veteran has submitted new and material evidence and 
has reviewed the claims on the merits as well.  


FINDINGS OF FACT

1.  The veteran has some congenital defects of his feet.  He 
also had left heel cellulitis during service which was acute 
and transitory and resolved without residual disability.  His 
other current conditions of the feet began years after 
service and were not caused by any incident of service.

2.  Since before service the veteran has had a chest 
deformity from a childhood injury or congenital defect; 
assuming such chest deformity was from preservice injury, it 
was not worsened by service.  During service he had acute and 
transitory pneumonia, tonsillitis, and nasopharyngitis, all 
of which resolved without residual disability.  Other 
respiratory conditions which the veteran currently has began 
years after service and were not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  A bilateral foot condition was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  A respiratory condition was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from December 
1942 to September 1943.

The veteran's service medical records show that at the 
November 1942 induction examination, the feet and lungs were 
listed as being normal; however, a chest deformity due to 
accident was noted.  A couple of weeks after entrance into 
service, he was hospitalized from December 1942 to January 
1943 for pneumonia, acute tonsillitis, and psychoneurosis.  
He reported that he had been having pain in the lungs for the 
past 3 years, and history included pneumonia and a chest 
injury before service.  The service records show the 
veteran's acute respiratory problems resolved, and he was 
returned to duty.  In March-April 1943, he was hospitalized 
for about a week for treatment of an episode of acute 
catarrhal nasopharyngitis; the condition resolved, and he was 
returned to duty.  He was treated in August 1943 for 
cellulitis of the left heel; the condition was cured, and he 
was returned to duty.  A September 1943 service medical board 
noted bilateral hallux valgus, deformity of the chest from 
childhood injury, congenital ichthyosis, and hypochondriacal 
type psychoneurosis and inadequate personality; all these 
conditions were said to have existed prior to service and had 
not been aggravated by service.  

After service, the veteran claimed that during childhood a 
horse kicked him and injured his chest and lungs, and that 
this problem was aggravated by service.  In December 1944, 
the RO denied service connection for residuals of a kick by a 
horse. 

VA medical records show that he was hospitalized in July 1947 
for pain in the feet and ankles and tonsillitis; he related 
that his troubles had started in service as a result of an 
attack of pneumonia.  He had bilateral pes cavus, a 
depression of the left anterior chest due to old injury, and 
acute pharyngitis.  He reported that he had had pain and 
swelling in his feet after a 31-mile march, for which he had 
been taken off duty for several weeks during service.  He was 
also treated for acute pharyngitis, which improved rapidly 
with sulfa treatments.  

The RO continued to deny service connection for bilateral pes 
cavus and acute pharyngitis in September 1947.  

In January 1949, a private doctor stated that the veteran had 
possible pulmonary tuberculosis, congenital deformity of the 
chest, hallux valgus, and hypochondriacal psychoneurosis. 

The veteran was hospitalized in March 1949 with a virus 
infection.  He was first thought to have tuberculosis, but 
then it was believed that he may have had viral pneumonitis; 
however, a definitive diagnosis could not be made because the 
veteran was unwilling to stay in the hospital.  

A June 1951 X-ray showed lung fields essentially within 
normal limits, with quite minimal increased density in both 
apices.

A January 1952 report from a private doctor noted that the 
veteran had congenital deformity of the feet, and that he had 
a chest deformity from being kicked in the chest by a mule as 
a child. 

On June 1952 VA examination, a congenital deformity of the 
feet was noted.  A patch of chronic dermatophytosis was seen 
on the left heel.  There was no demonstrable pulmonary 
pathology.  He had marked pes cavus of the feet with moderate 
hallux valgus bilaterally and small calluses on all toes.  

According to a private doctor's July 1952 examination report, 
the veteran had a slight concavity of the lower part of the 
chest, more marked on the left.  The veteran reported that he 
had received an injury to the chest in childhood and had been 
bothered by chest pain since then.  

A private doctor wrote in July 1957 that the veteran had a 
deformity of the left thoracic cage and a congenital 
deformity of the toes. 

On a March 1958 VA examination, it was noted that the veteran 
had been injured by a horse as a child, resulting in caved 
ribs on the left side; he also complained of foot pain.  A 
concavity of the ribs was found, described as having been 
sustained in childhood and as being not symptomatic.  There 
was moderate hyperextension of the proximal interphalangeal 
joints of all toes except the great toe, and there was rather 
mild bilateral hallux valgus.  He appeared to bear his weight 
on the heads of the metatarsal bones, and he complained of 
tenderness in this area, with some callous formation 
throughout the transverse area on each side.

In a July 1963 certificate, a private doctor noted that the 
veteran had had deformity of the feet most of his life, but 
that it was getting worse.

On December 1963 VA examination, the veteran complained of 
knee arthritis and stated that his feet were becoming worse 
in the past 6 or 8 months; he also described having had a 
thoracic cage deformity since birth and having been injured 
by a horse.  He walked with obvious difficulty.  Examination 
showed bilateral pes cavus with mild hallux valgus bilateral, 
with some hammer toe involvement of the 2nd, 3rd, and 4th toes 
of both feet with hyperextension of the proximal phalanges of 
the toes; the diagnosis was mild pectus excavatum.  

During a February 1966 VA hospitalization after a lumbar 
laminectomy, the veteran was noted as having a history of 
frequent discomfort in the feet, especially when standing or 
walking for prolonged periods, with a diagnosis of bilateral 
pes cavus.  

On December 1969 consultation, it was noted that his main 
complaint involved his feet, where he had bilateral 
metatarsalgia and pain, with hammer toes.  

According to a January 1970 certificate from a private 
doctor, the veteran had had shortness of breath for 6 months, 
with a burning and throbbing sensation beneath the upper 
sternum.  The diagnosis was pulmonary fibrosis and emphysema.  

On VA examination in April 1970, diagnoses included pulmonary 
fibrosis, emphysema, and  pes cavus.  On a June 1970 
addendum, he also was diagnosed with pleuritis, base of the 
right lung associated with pectus excavatum; and fibrotic 
scarring and emphysematous changes of the apices of the 
lungs, cause unknown, aggravated by smoking.  

The veteran wrote in a March 2001 letter that he had been the 
only soldier to complete a 31-mile full-field pack hike with 
sore feet; he stated that after the hike, he could hardly 
walk.  

An October 2001 report from a private doctor notes he first 
saw the veteran in March 2001.  Diagnoses included peripheral 
vascular disease of the feet and legs; frostbite of the skin, 
vascular, peripheral nerve disease; and hammertoe-pan toe, 
osteoarthritis, feet bilaterally.  The doctor noted that 
diagnoses of poor circulation, trench foot, frostbite of the 
feet and legs bilaterally were World War II-related, believed 
to be due to service time.

A private doctor wrote in a November 2001 report that he had 
first seen the veteran in July 2001.  Diagnoses were pectus 
excavatum, restrictive lung disease, and obstructive lung 
disease.  The doctor stated that it was possible that service 
time had worsened his condition but that he could not state 
with certainty.  The doctor related that, according to the 
veteran, he had been hospitalized with pneumonia in service, 
and it was said this could have scarred his lungs.  

The veteran's children wrote in January 2002 that they knew 
of a letter written by a general stating that the veteran had 
completed a 31-mile hike in full field pack in spite of sore 
feet; they stated that the letter had been destroyed in a 
house fire.  

In an April 2002 letter, a private doctor of podiatry related 
the veteran's own account of having been born with contracted 
digits (toes) and high arches that the veteran asserted were 
aggravated during service.  The doctor diagnosed hammertoe 
deformity since birth, posterior tibial tendinitis for the 
last 2 years, and onychomycosis for the last 60 years.

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, and the supplemental 
statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claims for service 
connection.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  VA 
examination is not necessary to decide the claims.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes and may not be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9.  

With regard to the claimed bilateral foot condition, the 
medical records from the veteran's 1942-1943 active duty, and 
medical records from after service, note some congenital foot 
defects.  Regulations prohibit service connection for 
congenital or developmental defects.  The veteran was also 
treated in service for left heel cellulitis, but that 
condition fully resolved without residuals.  Records from 
many years after service indicate the veteran has now 
developed additional problems of the feet (such as vascular 
disease), but there is no credible evidence showing these 
problems are related to service.  

The Board notes the October 2001 private doctor's report 
states that poor circulation, trench foot, and frostbite of 
the feet and legs were believed due to active service, but 
that doctor, who only started treating the veteran in 2001, 
provided no basis for that remark.  It appears that the 
doctor's statement is based solely on the veteran's self-
reported and unsubstantiated lay history, and thus the 
medical statement has no probative value.  Reonal v. Brown, 5 
Vet.App. 458 (1993).  This private doctor's report is not 
borne out by any of the medical records from the veteran's 
period of active duty or in the years following. Also, an 
April 2002 private doctor's statement only related the 
veteran's assertion that service had aggravated high arches 
of the feet and contracted toes; the doctor himself did not 
render such an opinion.  The veteran and his children have 
contended that the veteran hurt his feet during a 31-mile 
full-field pack hike during service, but there is no 
competent medical evidence of any permanent disability from 
such a hike.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (laymen are not competent to provide a medical opinion 
on diagnosis or etiology of a condition).  

With regard to the claimed respiratory condition, before 
service the veteran had a chest deformity due to a childhood 
injury, and there is no competent medical evidence to show 
worsening of this conditon in service.  Some medical records 
also suggest the chest deformity is a congenital defect; 
regulations preclude service connection for congenital or 
developmental defects.  During service he had acute and 
transitory pneumonia, tonsillitis, and nasopharyngitis, and 
all these conditions fully resolved without residual 
disability.  Other respiratory conditions which the veteran 
currently has (e.g, obstructive and restrictive lung disease) 
began years after service and were not caused by any incident 
of service.

The Board notes the November 2001 statement by a private 
doctor that in-service pneumonia may have scarred the 
veteran's lungs and that service may have worsened conditions 
of lung disease and pectus excavatum.  However, this doctor 
specifically indicated that his opinion was uncertain; he 
also indicated that he posited the possibility of lung 
scarring based on the veteran's own account.  In fact, the 
doctor only started treating the veteran in 2001, and the 
doctor apparently did not review historical medical evidence.  
See Reonal, supra.  The doctor's statement is not borne out 
by the evidence, which shows no residuals from the service 
episode of pneumonia.  In addition, the veteran's own 
assertions that he suffered permanent residuals from a bout 
of pneumonia in service are not competent evidence.  See 
Espiritu, supra. 

The weight of the credible evidence demonstrates that a 
bilateral foot condition and a respiratory condition are 
unrelated to service.  The claimed conditions were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot condition is denied.

Service connection for a respiratory condition is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

